     1:19-cv-03132-RMG          Date Filed 03/06/20        Entry Number 47      Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

 STATE OF SOUTH CAROLINA,                    )
 SOUTH CAROLINA DEPARTMENT OF                )
 HEALTH AND                                  )
 ENVIRONMENTAL CONTROL,                      )
 SAVANNAH RIVER MARITIME                     )
 COMMISSION, and                             )
 AUGUSTA, GEORGIA,                           )
                                             )
                         Plaintiffs,         )
                                             )               C/A No. 1:19-cv-03132-RMG
                   v.                        )
                                             )
 UNITED STATES ARMY CORPS OF                 )         SOUTH CAROLINA’S RESPONSE IN
 ENGINEERS,                                  )          OPPOSITION TO THE SAVANNAH
 UNITED STATES ARMY CORPS OF                 )         RIVERKEEPER INC.’S MOTION TO
 ENGINEERS, SAVANNAH DISTRICT,               )                  INTERVENE
 RYAN MCCARTHY, in his official              )
 capacity as Secretary of the Army,          )
 LT. GENERAL TODD T. SEMONITE,               )
 in his official capacity as                 )
 Commanding General and Chief                )
 of Engineers, U.S. Army Corps of Engineers, )
 MAJOR GENERAL DIANA M. HOLLAND, )
 in her official capacity as Commanding )
 General, South Atlantic Division,           )
 U.S. Army Corps of Engineers,               )
 COLONEL DANIEL H. HIBNER, in his            )
 official capacity as District Engineer,     )
 U.S. Army Corps of Engineers,               )
 Savannah District, and                      )
 GEORGIA PORTS AUTHORITY,                    )
                                             )
                         Defendants.         )
 ____________________________________ )
       Pursuant to Rules 7.05 and 7.06 of the Local Rules of the United States District Court for

the District of South Carolina (D.S.C.), Plaintiffs State of South Carolina, South Carolina

Department of Health and Environmental Control, and the Savannah River Maritime Commission

(collectively “South Carolina”), collectively file this response in opposition to Proposed Intervenor

                                            Page 1 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20         Entry Number 47        Page 2 of 21




Savannah Riverkeeper’s (“Riverkeeper”) Motion to Intervene. For the reasons set forth below, the

Riverkeeper has not established that it is entitled to intervene as of right, and this Court should

deny permissive intervention. Further, should the Court be disposed to granting intervention, under

no circumstances should the Riverkeeper be permitted to intervene in this action as a plaintiff, as

the Riverkeeper’s actions, conduct, and relief sought with respect to the New Savannah Bluff Lock

and Dam (NSBLD) project align with the Defendants, not the Plaintiffs, are directly at odds with

the positions and interests of the Plaintiffs and, in fact, have directly contributed to the harm which

Plaintiffs seek to remedy in this lawsuit.

I.      The Riverkeeper is not entitled to intervene as of right.

        The Riverkeeper’s request to intervene as of right should be denied as it has failed to

establish all four grounds required by Rule 24(a)(2). Rule 24(a)(2) provides that a party must be

allowed to intervene as of right where, on timely motion, the proposed intervenor “claims an

interest relating to the property or transaction that is the subject of the action, and is so situated

that disposing of the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a).

Thus, to intervene as of right, a movant must establish: (1) timely application; (2) an interest in the

subject matter of the underlying action; (3) that a denial of the motion for leave to intervene would

impair or impede the movant’s ability to protect its interest; and (4) that the movant’s interest is

not adequately represented by the existing parties to litigation. Houston Gen. Ins. Co. v. Moore,

193 F.3d 838, 839 (4th Cir. 1999). “A party moving for intervention under Rule 24(a) bears the

burden of establishing a right to intervene, and must do so by satisfying all four requirements.”

U.S. ex rel. MPA Constr., Inc. v. XL Specialty Ins. Co., 349 F.Supp.2d 934, 937 (D. Md. 2004).




                                              Page 2 of 21
        1:19-cv-03132-RMG        Date Filed 03/06/20        Entry Number 47      Page 3 of 21




Failure to satisfy even one of these requirements is sufficient to warrant denial of a motion to

intervene as a matter of right. NAACP v. New York, 413 U.S. 345, 369 (1973).

    A. The Riverkeeper’s motion is untimely.

         The Riverkeeper’s request for intervention is untimely and must be denied. “[T]imeliness

is a cardinal consideration of whether to permit intervention.” Houston Gen. Ins. Co. v. Moore,

193 F.3d 838, 839 (4th Cir. 1999) (internal citation omitted). “Rule 24 is silent as to what

constitutes a timely application and the question must therefore be answered in each case by the

exercise of the sound discretion of the court.” Black v. Cent. Motor Lines, Inc., 500 F.2d 407, 408

(4th Cir. 1974) (citations omitted). A reviewing court should look at how far the suit has

progressed, the prejudice which delay might cause other parties, and the reason for the tardiness

in moving to intervene. Gould v. Alleco, Inc., 883 F.2d 281, 286 (4th Cir. 1989). When the

applicant appears to have been aware of the litigation but has delayed unduly seeking to intervene,

courts generally have been reluctant to allow intervention. 7C Fed. Prac. & Proc. Civ. § 1916 (3d

ed.).

         “Mere passage of time is but one factor to be considered in light of all the circumstances.”

Spring Const. Co., Inc. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980) (citing Atkins v. State Board

of Ed., 418 F.2d 874 (4th Cir. 1969)). The timeliness requirement is designed to ensure that the

original parties should not be prejudiced by the applicant’s failure to apply sooner. McDonald v.

E.J. Lavino Co., 430 F.2d 1065 (5th Cir. 1970). The most important consideration in the timeliness

determination is whether the delay has prejudiced the other parties. Spring Const. Co., Inc., 614

F.2d at 377. Thus, even where only a short period of time has elapsed since the commencement of

the suit, a request to intervene is untimely where the suit has progressed significantly in that time.




                                             Page 3 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20        Entry Number 47         Page 4 of 21




S.C. Electric & Gas Co. v. Whitfield, 3:19-CV-01795-JMC, 2018 WL 3613932, at *2 (D.S.C. July

28, 2018).

        The Riverkeeper’s failure to timely move to intervene will prejudice the other parties in

this matter. With the Riverkeeper’s full knowledge and understanding, the present case has

progressed significantly during the period that the Riverkeeper delayed requesting permission to

intervene. The Riverkeeper was aware of this matter from the time it was filed, and even sent a

letter to the original parties at the outset of the litigation seeking to be included in any settlement

discussions. Ex. 1, Bonitatibus December 9, 2019 letter. Unlike the other party-intervenors in this

matter who sought intervention shortly after the Complaint was filed, the Riverkeeper waited for

over three months until the parties were in the midst of briefing the relevant issues, including South

Carolina’s motion for partial summary judgment. Allowing the Riverkeeper to intervene at this

stage will only delay the briefing and resolution of these issues. The Riverkeeper’s request for

intervention is therefore prejudicially untimely, and this Court should deny it.

    B. The Riverkeeper has not identified a sufficient interest in the subject of this suit.

        The Riverkeeper’s request to intervene as of right should also be denied because it has

failed to establish that it has a significant and direct interest in the litigation. “Although the nature

of an ‘interest’ sufficient to support intervention of right has yet to be precisely determined, it is

clear that such an interest ‘must be significant, must be direct rather than contingent, and must be

based on a right which belongs to the proposed intervenor rather than to an existing party to the

suit.’” Calloway v. Westinghouse Elec. Corp., 115 F.R.D. 73, 74 (M.D. Ga. 1987) (quoting United

States v. Carrols Development Corp., 454 F.Supp. 1215 (N.D.N.Y.1978); Vazman v. Fidelity

International Bank, 418 F.Supp. 1084 (S.D.N.Y.1976)).




                                             Page 4 of 21
     1:19-cv-03132-RMG          Date Filed 03/06/20        Entry Number 47       Page 5 of 21




       The Riverkeeper alleges that it has a “significant, protectable interest in the SHEP and

NSBLD project.” Dkt.#38 at 8. In support of this asserted interest, the Riverkeeper cites its

involvement in crafting the SHEP EIS. Id. However, the original SHEP EIS is not at issue in this

case, and none of the parties are seeking to revisit it. The Riverkeeper also cites its involvement in

the NSBLD Project “decision-making process.” Id. According to the Riverkeeper, this

involvement included championing changes to Federal law before local and federal lawmakers,

resulting in the WIIN Act, and commenting on the Draft Integrated Post Authorization Analysis

Report and Supplemental Environmental Statement and Draft Finding of No Significant Impact.

Ex. 2, Bonitatibus August 28, 2017 letter. These comments will be part of the administrative record

in the NEPA challenge in this matter, and, thus, will already be considered by the Court, if and

when it conducts its NEPA review. However, this interest by the Riverkeeper is no greater than

the approximately 350 other individuals and entities who commented on the Draft SEA. Surely,

an individual or entity does not have a significant interest in or an entitlement to intervene as of

right in pending litigation simply by virtue of submitting comments during the NEPA process, and

the Riverkeeper cites not case law in support of such a proposition.

       The Riverkeeper’s argument that it has an economic interest in this litigation is also wholly

insufficient. Dkt.#38 at 8-9. The Riverkeeper argues that it has invested significant financial

resources in preparing and reviewing documents for the NSBLD Project, dkt.# 38 at 8, and later

asserts that the outcome of the litigation may have economic impacts on the Riverkeeper and its

members, dkt.#38 at 9. However, an economic interest in litigation does not rise to the significant

interest required for intervention as of right. “General economic interests are not protectable and

cannot serve as the basis for intervention.” U.S. v. Metro. St. Louis Sewer Dist., 569 F.3d 829, 839

(8th Cir. 2009). The Riverkeeper is not the only entity that has an economic stake in this matter,



                                            Page 5 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20         Entry Number 47        Page 6 of 21




and the mere fact that it expended money in commenting on a project that it would have

commented on regardless of any subsequent litigation is insufficient to establish an interest in this

matter. The Riverkeeper did not expend this money in anticipation of this litigation; it expended

that money as part of its typical activities. As such, the Riverkeeper’s alleged economic interest is

not a significant interest sufficient to allow intervention as of right.

        Indeed, the Riverkeeper’s proposed complaint in intervention, dkt.#38-2, demonstrates the

paucity of actual legal interest in the litigation, while revealing the true economic interest eyed by

the Riverkeeper. In seeking intervention, the Riverkeeper explains that it “states only a NEPA

claim,” dkt.#38 at 6, that is not addressed by South Carolina’s pending motion for summary

judgment. The Riverkeeper provides the following explanation of its purpose and interest in

seeking intervention:

        As explained above, SRK seeks to intervene as a plaintiff because it advocated for
        a commonly used alternative that was not considered by the Corps in the
        Supplemental Environmental Assessment. As set forth in SRK’s proposed
        complaint (attached as Ex. 2), the Corps’ inadequate evaluation of this alternative
        was arbitrary and capricious in violation of NEPA. In order to assert a NEPA claim
        based on these flaws and protect its interest in seeing all reasonable alternatives
        evaluated, SRK desires to intervene as a plaintiff.

Dkt.#38 at 11. Thus, the interest on which the Riverkeeper bases its intervention is expressly

limited to forcing the Corps to explicitly consider an alternative that it allegedly did not sufficiently

consider in the course of its NEPA review. Notwithstanding, the Riverkeeper goes to great length

to emphasize the fact that it suggested consideration of its preferred alternative to the Corps in the

course of its submitted comments on the Supplemental Environmental Analysis, but the Corps

declined to adopt the Riverkeeper’s alternative. Dkt.#38 at 10-11 (“SRK advocated for a middle-

ground approach that included a rock dam with crest gates and a bypass channel,” but “the Corps’




                                              Page 6 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20        Entry Number 47       Page 7 of 21




inadequate evaluation of this alternative was arbitrary and capricious”); dkt#38-2 at ¶¶36-42, 54,

and 56-67.

       However, NEPA claims which merely allege that the plaintiff’s preferred alternative was

not adequately considered or chosen have universally been rejected as failing to advance a viable

NEPA cause of action. E.g., Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350

(1989) (“[I]t is now well settled that NEPA itself does not mandate particular results, but simply

prescribes the necessary process.”); N. Alaska Envtl. Ctr. v. Kempthorne, 457 F.3d 969, 978 (9th

Cir. 2006) (“NEPA does not require [a party] to explicitly consider every possible alternative to a

proposed action.”) (emphasis supplied); Coalition for Responsible Regional Development v.

Coleman, 555 F.2d 398, 400 (4th Cir. 1977) (holding that an agency is not “obligated to consider

in detail each and every conceivable variation of the alternatives stated; it need only set forth those

alternatives sufficient[ly] to permit a reasoned choice.”) (quoting Brooks v. Coleman, 518 F.2d 17,

19 (9th Cir. 1975)) (internal quotations omitted). Thus, the Riverkeeper has failed to identify a

legally cognizable claim under NEPA, and intervention should be rejected.

       Instead, the interest the Riverkeeper appears to be trying to protect through intervention is

purely an economic interest in the form of protection of the settlement proceeds it secured in the

initial Settlement Agreement of the SHEP litigation, as well as prospective economic interests in

the form of additional settlement proceeds derived from this lawsuit to fund its activities and pet

projects, including turning the fish passage mitigation feature into a source of potential future

income generation from which it can benefit.1 In its proposed complaint in intervention, dkt.#38-



       1
          The Riverkeeper is not only the driving force behind the WIIN Act change in law, but
also the “Rock the Dam” campaign that it initiated to replace the NSBLD with a rock weir structure
that would significantly lower the pool level (in contravention of the plain language of the WIIN
Act) and create a whitewater attraction that could potentially benefit the Riverkeeper financially.

                                             Page 7 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20         Entry Number 47        Page 8 of 21




2, the Riverkeeper baldly seeks attorneys’ fees and costs from this action, which appears to be in

line with its modus operandi of intervening in actions with an eye to settling on financially

advantageous terms allowing it to sustain its existence, rinse and repeat.2 Yet, here again, courts

have resoundingly rejected attempts to intervene under Rule 24(a)(2) when the identified interest

in support of intervention is pecuniary. See, e.g., Montana v. United States Envtl. Protection

Agency, 137 F.3d 1135, 1142 (9th Cir. 1998)              (potential effect on property values from

promulgation of new water quality standards is “a speculative and purely economic interest

[which] does not create a protectable interest in litigation concerning a statute that regulates

environmental, not economic, interests”); Mountain Top Condo. Ass’n v. Dave Stabbert Master

Builder, Inc., 72 F.3d 361, 366 (3d Cir. 1995) (“In general, a mere economic interest in the outcome

of the litigation is insufficient to support a motion to intervene.”); Port of Astoria, Or. v. Hodel, 595

F.2d 467, 475 (9th Cir.1979) (“[P]ecuniary losses and frustrated financial expectations that are not

coupled with environmental considerations ... are outside of NEPA’s zone of interests.”).

        The Riverkeeper has alleged minimal interests in the outcome of this litigation; however,

those interests appear to be purely economic interests that are insufficient to sustain its stated goal

of advancing a NEPA claim against the Corps. Any additional interests identified by the

Riverkeeper are shared by the general public, and as discussed in § I.D, infra, are adequately

represented by various government entities. The Riverkeeper’s minimal interests in the property




        2
         See, discussion infra, Ex. 11, Editorial: Riverkeeper Doesn’t Fit in this Suit, The Augusta
Chronicle, Feb. 22, 2020 (wherein the mission of the Riverkeeper is described as “filing or joining
lawsuits with an environmental angle, then fighting or negotiating toward a settlement that can
keep [the Riverkeeper] sustainable,” a fact confirmed by the original Riverkeeper and current
Chairman of the Riverkeeper’s Board, describing a strategy of “[u]sing legal fees gained in one
case to support another case”).

                                              Page 8 of 21
     1:19-cv-03132-RMG           Date Filed 03/06/20        Entry Number 47       Page 9 of 21




or transaction that is the subject of this litigation do not rise to the level of significance to allow

for intervention as of right, and this Court should deny its request to do so.

   C. Denial will not impede the Riverkeeper’s ability to protect its alleged interests.

       The Riverkeeper has not shown a practical impairment of any of its alleged interests if

intervention is denied. “Literally, Rule 24(a)(2) requires a practical impairment of the ability to

protect an interest and not a practical impairment of the ability to assert an interest.” TPI Corp. v.

Merchandise Mart of South Carolina, Inc., 61 F.R.D. 684, 688 (D.S.C. 1974) (emphasis in

original). The degree of impairment which constitutes “practical” impairment is essentially the

same as the “prejudice” test used by the courts in determining indispensability. General Motors

Corp. v. Burns, 50 F.R.D. 401, 404 (D. Hi. 1970). That the Riverkeeper is not an indispensable

party to this litigation is beyond question, and there has been no argument to the contrary.

       The Riverkeeper states that the parties are “arguing over the preferred plan for repairing or

replacing the NSBLD and for constructing fish passage over the structure.” Dkt.#38 at 9. This is

not only factually and demonstrably incorrect, it reveals the Riverkeeper’s simplistic take on and

bias with respect to the NSBLD and this case. In any event, the Riverkeeper’s ability to assert its

position on the appropriate preferred plan will not be impaired by the outcome of this litigation.

   D. The Riverkeeper’s alleged interests will be adequately represented by the parties.

       The Riverkeeper’s alleged interests are adequately represented in this matter because,

regardless of whether it is a plaintiff or defendant, government entities from all levels are parties.

“[I]t is among the most elementary functions of a government to serve in a representative capacity

on behalf of its people. In matters of public law litigation that may affect great numbers of citizens,

it is the government’s basic duty to represent the public interest.” Stuart v. Huff, 706 F.3d 345, 351

(4th Cir. 2013). To hold otherwise would place a severe and unnecessary burden on government



                                             Page 9 of 21
    1:19-cv-03132-RMG            Date Filed 03/06/20        Entry Number 47          Page 10 of 21




agencies as they seek to fulfill their basic duty of representing the people in matters of public

litigation. Id. at 352. In light of this duty, the Fourth Circuit has joined with other circuits in holding

that a more exacting and stronger showing of inadequacy is required where a proposed intervenor

shares the same objective as a government party. Id. at 351-52.

        The Riverkeeper has not met this exacting showing of inadequacy required for intervention

on either side of this matter. Indeed, the Riverkeeper appears to concede this fact expressly, stating

that “it is not seeking relief beyond that requested by the original parties.” Dkt.#38 at 8 n.3. As

such, its efforts in this litigation to achieve the same relief sought by the Plaintiffs will merely be

duplicative, adding to the expense of litigation and use of judicial resources (responding to

duplicative arguments and responses) for both the parties and the Court. E.g., Virginia v.

Westinghouse, 542 F.2d 214, 216 (4th Cir. 1976) (denying intervention as of right where the

proposed intervenor seeks the same relief as the existing parties). Thus, by its own admission, the

Riverkeeper’s alleged interests are more than adequately represented by government entities on

both sides of this litigation. The Riverkeeper alleges that its interest is in protecting both the fish

passage and the pool. Dkt.#38 at 8. The Riverkeeper also alleges that it has an interest in protection

of the NSBLD park, the historical elements of the NSBLD and the park, and a lease for a portion

of the park. Id. at 8-9. Each of these alleged interests is already well represented in this action. As

discussed in § III, infra, the Riverkeeper and Defendant Intervenor GPA were the driving forces

behind the Federal Defendants’ efforts to pass the WIIN Act. The Riverkeeper helped draft the

proposed language and championed the law before Congress. Ex. 3, Bonitatibus July 12, 2016

email. And the Riverkeeper has adopted the Federal Defendant’s interpretation of the WIIN Act.

Ex. 4, Bonitatibus interview at 17. The Federal Defendants and Defendant Intervenor GPA will




                                              Page 10 of 21
    1:19-cv-03132-RMG          Date Filed 03/06/20      Entry Number 47        Page 11 of 21




thus adequately represent the Riverkeeper’s alleged interests in regard to the interpretation and

application of the WIIN Act.

       The Riverkeeper’s alleged interest in South Carolina’s NEPA action is also adequately

represented. Both South Carolina and Augusta allege that the Corps’ alternatives analysis was

inadequate in that it failed to consider any alternatives that comply with the plain language of the

directives of the WIIN Act. As discussed above, the Riverkeeper’s NEPA claim makes no such

argument, instead limiting its argument to criticism of the Corps’ decision not to choose the

Riverkeeper’s preferred alternative, which itself has not been shown to comply with the directives

of the WIIN Act. Further, the Riverkeeper’s substantive position on the NEPA analysis – that the

Corps should have considered other rock weirs but was correct in concluding that the dam must

be demolished and that any preferred plan is only required to maintain the functionality of the pool

– mirrors the positions advanced by the Defendants, not the Plaintiffs. While the Riverkeeper

argues that South Carolina and Augusta are likely willing to settle this matter on terms different

from itself, dkt.#38 at 10, there is simply no evidence to support this claim. South Carolina is a

party to the Settlement Agreement and is seeking to maintain the Settlement Agreement’s terms

and conditions. This includes the requirement that mitigation for the loss in habitat to shortnose

sturgeon resulting from the inner harbor dredging of the SHEP project be accomplished prior to or

concurrent with the loss in habitat. South Carolina is also interested in seeing that the clear

legislative intent of the WIIN Act is realized. The Riverkeeper’s alleged interest in the WIIN Act

and the Corps’ decision to construct a rock weir will also be represented by the Federal Defendants

in any settlement discussions. Further, “the relevant and settled rule is that disagreement over how

to approach the conduct of the litigation is not enough to rebut the presumption of adequacy.”

Stuart v. Huff, 706 F.3d at 353.



                                           Page 11 of 21
    1:19-cv-03132-RMG          Date Filed 03/06/20       Entry Number 47        Page 12 of 21




       South Carolina has a substantial interest in both seeing that appropriate and timely

mitigation is in place for the habitat loss to shortnose sturgeon and in maintenance of the pool.

Likewise, the Defendants have alleged interests in implementation of a mitigation feature that

involves the construction of a fish passage structure and maintenance of the pool’s “functionality.”

The Riverkeeper agrees with the interests of the Defendants and has taken the position that the

WIIN Act merely requires maintenance of the pool’s functions and uses, a position contrary to the

plain language of the WIIN Act and the arguments made by South Carolina and Augusta. Ex. 4,

Bonitatibus interview at 17. This position will be more than adequately represented by the Federal

Defendants, who have already advanced this interpretation in the litigation. Additionally, Augusta

has expressed significant interests in protecting the pool, as well as the historic nature of the dam

and its park. Dkt.#23 at 6, 7; dkt.#23-6 at 19. As Augusta is the owner of the property that is the

subject of the lease the Riverkeeper seeks to protect, that interest is also adequately represented.

The Riverkeeper’s interests in these matters are thus adequately represented.

       Notwithstanding, the Riverkeeper believes that its interest in a “middle ground approach”

is significant and will not be adequately represented. Dkt.#38 at 3. However, both sides of this

litigation are representing this alleged interest. Indeed, Augusta has previously championed an

alternative that is similar to the middle ground the Riverkeeper offers. Both sides want to “ensure

safe, effective, and timely fish passage over the structure,” both South Carolina and Augusta seek

to “maintain the water levels in the pool and meet the needs of the local communities,” while the

Corps is allegedly interested in maintaining the pool’s uses, and Augusta has expressed interests

in preserving the NSBLD park “to allow river access for all people” as well as the creation of a

“safe passage for people around the structure.” Id.; dkt.#23 at 47, 61, 63-64, 66-67; dkt.#23-5 at

26-27; and dkt.#23-6 at 13-26. Not only does the Riverkeeper’s allegation that its alleged interests



                                           Page 12 of 21
    1:19-cv-03132-RMG             Date Filed 03/06/20      Entry Number 47        Page 13 of 21




will not be adequately represented in settlement talks fail to rise to the exacting standard required

for intervention in this matter, there is also no evidence that any proposed settlement would negate

said interests.

        The Riverkeeper further asserts that its interest in this matter is in representing its members,

who “live, work, and recreate in areas directly impacted by the NSBLD project.” Dkt.#38 at 8-9.

The Riverkeeper self-identifies its role as protecting the “local” interests. However, these interests

are clearly represented by the current parties to this lawsuit. And its specific interests in the

environment are unpersuasive –

                  stronger, more specific interests do not adverse interests make—and
                  they surely cannot be enough to establish inadequacy of
                  representation since would-be intervenors will nearly always have
                  intense desires that are more particular than the state’s (or else why
                  seek party status at all). Allowing such interests to rebut the
                  presumption of adequacy would simply open the door to a
                  complicating host of intervening parties with hardly a
                  corresponding benefit.
Stuart v. Huff, 706 F.3d at 353. South Carolina has a duty to represent its public’s interests,

including the interests of those who live in the affected area, and DHEC has an interest in seeing

that the State’s environmental protection laws are adequately enforced. Augusta also has a duty to

represent the interests of local citizens, the very citizens that the Riverkeeper alleges it must

represent. Defendants too have a responsibility to represent the public. Each of these public entities

is directly accountable to the citizens residing in areas directly impacted by the NSBLD Project.

They are also subject to open records laws that enable these citizens to see their decision-making

processes. The Riverkeeper, a private non-profit, is neither directly accountable to the public nor

is it subject to open records laws. In light of all of these indisputable facts, the Riverkeeper has

failed to show that its interests will be inadequately represented by the existing parties, much less

the strong showing required when government entities of all levels are parties on both sides of the


                                              Page 13 of 21
      1:19-cv-03132-RMG         Date Filed 03/06/20       Entry Number 47        Page 14 of 21




litigation. The Riverkeeper has simply failed to establish that these governmental entities will not

adequately represent the interests of the public that they serve. “When the party seeking

intervention has the same ultimate objective as a party to the suit, a presumption arises that its

interests are adequately represented,” which can only be rebutted by a showing of “adversity of

interest, collusion, or nonfeasance.” Stuart v. Huff, 706 F.3d 345, 349 (4th Cir. 2013) (citing

Westinghouse). The Riverkeeper does not even cite this additional burden of persuasion, much less

endeavor to meet it.

        The Riverkeeper has therefore failed to meet its burden of establishing all four elements

required for intervention as of right. Its request is untimely, it does not have a significant interest

in this matter, any alleged interest will not be practically impaired, and government entities are

already adequately representing the alleged interests and people that the Riverkeeper thinks it must

protect. As such, the Riverkeeper’s request to intervene as of right should be denied.

II.     The Riverkeeper should be denied permissive intervention.

        The Riverkeeper’s request for permissive intervention should also be denied as it will

unduly delay and prejudice the existing parties. On timely motion, the court may permit anyone to

intervene who has a claim or defense that shares with the main action a common question of law

or fact. Rule 24(b), Fed. R. Civ. P. “District Courts are vested with substantial discretion to deny

permissive intervention where inappropriate[.]” Shaw v. Hunt, 154 F.3d 161, 168 (4th Cir. 1998).

In exercising this discretion, “the court must consider whether the intervention will unduly delay

or prejudice the rights of the original parties.” Fed. R. Civ. P.24(b)(3). Among the factors a court

should consider in determining whether to allow permissive intervention are (1) the timeliness of

the motion; (2) the presence of a common question of law or fact; and (3) whether the intervention

will unduly delay or prejudice the original parties. Savannah Riverkeeper v. U.S. Army Corps of



                                            Page 14 of 21
    1:19-cv-03132-RMG           Date Filed 03/06/20        Entry Number 47       Page 15 of 21




Eng’rs, No. CV 9:12-610-RMG, 2012 WL 13008326, at *2 (D.S.C. Aug. 14, 2012). “Based on

these three factors, a court can deny a motion for permissive intervention – even if there is a

common question of law or fact – if intervention would cause undue delay, complexity, or

confusion in a case.” Stellar IT Solutions, Inc. v. United States Citizenship and Immigration

Services, No. CV 18-2015(RC), 2019 WL 3430746, at * 3 (D.D.C. July 30, 2019). And a court in

this district has previously denied permissive intervention for these very reasons. See, State of

South Carolina v. United States, No. CV 1:16-00391-JMC, 2016 WL 2996644, at *5 (D.S.C. May

25, 2016) (denying permissive intervention where a private non-profit’s inclusion in the suit would

“complicate the litigation, potentially unduly delay the adjudication of the case on the merits, and

generate little, if any, corresponding benefit to the existing parties.”).

        Like the proposed intervenor in State of South Carolina v. United States, the Riverkeeper’s

inclusion in this case will cause unnecessary delay, complicate this litigation, and increase costs

without any corresponding benefit. For the reasons discussed above, the Riverkeeper’s motion is

untimely and allowing it to intervene at this time will unduly delay and prejudice the original

parties. As explained in § I.A, supra, the Riverkeeper’s motion is untimely because it comes

several months after this action was initiated (despite contemporaneous knowledge of the suit) and

in the midst of the parties’ briefing of the substantive matters in this case. The Riverkeeper’s

presence will also complicate the litigation, as the Riverkeeper is attempting to position itself as a

plaintiff despite having interests substantially similar to the Defendants. In addition, the

Riverkeeper’s inclusion in this case will not create any benefit to the parties or the court. The

Riverkeeper does not have any expertise in construction of fish passages or rock weirs and does

not represent any interests that are not already represented. However, inclusion of the Riverkeeper

would mean the additional filing of initial and responsive pleadings and would certainly delay this



                                             Page 15 of 21
       1:19-cv-03132-RMG        Date Filed 03/06/20       Entry Number 47        Page 16 of 21




Court’s consideration of the substantive motions presently before it. All of this will add to the

parties’ costs, which will be borne by South Carolina and Georgia taxpayers. Further, the

Riverkeeper has requested attorneys’ fees and expenses in its proposed complaint. Dkt.#38-2 at 9.

This too will add to the taxpayers’ costs. And the taxpayers will bear these costs despite the

minimal benefit that will come from the addition of the Riverkeeper in this matter.

         South Carolina will also be prejudiced by the Riverkeeper’s inclusion in this case. The

Riverkeeper has taken the position that the current plaintiffs may be open to settling this matter on

terms different than what it would accept. Dkt.#38 at 10. As discussed in § III, infra, the

Riverkeeper’s alleged interests are much more closely aligned to the current Defendants than the

Plaintiffs in this matter. Requiring the Plaintiffs, who are arguing that the WIIN Act requires that

the pool elevation be maintained, to litigate (or negotiate) alongside a party that had a key role in

shaping the events leading to the current uncertainty and who has taken the Defendants’ position

on this key matter in the litigation, Ex. 4, Bonitatibus interview at 17, would unduly prejudice them

in their attempts to settle this matter, not to mention their ability to successfully make their cases

before this Court. In short, the interests of the Plaintiffs do not align with the Riverkeeper, and its

inclusion as a plaintiff in this matter and in the ongoing settlement negotiations will unduly

prejudice South Carolina. Because the Riverkeeper’s motion is untimely, will unnecessarily

complicate this matter, will increase costs, and would result in undue prejudice to the Plaintiffs

without any corresponding benefit to the litigation, this Court should deny its request for

permission to intervene.

III.     If allowed to intervene, the Riverkeeper should be designated a defendant.

         If the Court is inclined to allow the Riverkeeper to intervene in this matter, it should be

designated a defendant because its public positions, advocacy and interests are adverse to the



                                            Page 16 of 21
    1:19-cv-03132-RMG           Date Filed 03/06/20       Entry Number 47        Page 17 of 21




interests of the Plaintiffs and are aligned with the existing Defendants. In considering the alignment

of the parties after intervention, the position of an intervenor, whether as plaintiff or defendant, is

not a matter of label or form but rather of substance and may be determined by analysis of the

proceedings in the case. 59 Am. Jur. 2d Parties § 224 (citing Jack Wood Const. Co., Inc. v. Ford,

258 Ark. 47, 522 S.W.2d 408 (1975); Allman v. Potts, 140 Mont. 312, 371 P.2d 11, 92 A.L.R.2d

1104 (1962) (stating that court was not bound by intervenor’s complaint that was entitled “plaintiff

in intervention”)). Here, the substance of the Riverkeeper’s positions and alleged interests establish

that this Court should ignore its self-designation as a plaintiff intervenor and only allow it to

intervene as a defendant in this matter.

       In its request to intervene, the Riverkeeper states that it and “other stakeholders” presented

the idea for the WIIN Act to federal lawmakers. Dkt.#38 at 3. What the Riverkeeper intentionally

omits is that these “other stakeholders” were the Defendants in this matter – both the Corps as well

as GPA. Ex. 3, Bonitatibus July 12, 2016 email; Ex. 5, McCurry August 12, 2016 email; Ex. 6,

Bonitatibus August 29, 2016 email; Ex. 7, Bonitatibus Draft Letter; Ex. 8, NSBLD Dam

Replacement Request; and Ex. 9, Moorer November 17, 2016 email. The Riverkeeper asserts that

because it “played an important role in advocating” for inclusion of the pertinent language of the

WIIN Act, it has sufficient interest in this matter. Dkt.#38 at 8. However, the Riverkeeper has gone

on record to state that it subscribes to the Corps’ view of the primary issue in this litigation: the

interpretation of the WIIN Act that only requires the functionality of the pool be maintained, not

its depth. The Riverkeeper also agrees with the Corps’ decision to remove the dam, does not

support maintaining the dam and creating a fish bypass (as approved in the SHEP mitigation

package adopted as a part of the Settlement Agreement), and supports construction of a rock weir




                                            Page 17 of 21
    1:19-cv-03132-RMG          Date Filed 03/06/20       Entry Number 47        Page 18 of 21




that significantly lowers the pool level. Ex. 4, Bonitatibus interview at 3-6, 15, 17, 38-39, 41; Ex.

10, Blue Heron Blog May 19, 2017.

        As to the interpretation of the WIIN Act, the Riverkeeper has stated, “[i]t’s very clear.

When you read it, it says uses of the pool.” Ex. 4, Bonitatibus interview at 17. Given that the

Riverkeeper advocated for the WIIN Act alongside the Corps and GPA and that its position on the

NSBLD project is similar to that taken by the Federal Defendants, it is clear that the Riverkeeper’s

interests are substantively more in line with the Federal Defendants and GPA than with any of the

plaintiffs in this matter.

        The Riverkeeper has also long supported demolition of the NSBLD and has opposed the

riverfront development that South Carolina and Augusta seek to protect. In a May 9, 2000, Augusta

Chronicle guest column, Frank Carl, the original Savannah Riverkeeper and current chairman of

the board, stated that “[d]evelopment along the river is the problem, not the solution,” in response

to U.S. Rep. Charlie Norwood’s introduction of federal legislation to repair and maintain the

NSBLD. Ex. 11, Editorial: Riverkeeper Doesn’t Fit in this Suit, The Augusta Chronicle, Feb. 22,

2020. In 2008, Mr. Carl was quoted as stating that “[w]e haven’t pushed it, but we would like to

see it taken out.” Ex. 12, Rob Pavey, Removal of Local Dam Debated, Do Savannah, May 25,

2008. He also supported getting rid of the pool altogether. In his comments for the article, Mr. Carl

further stated that eliminating the weed-choked pool downtown would improve water quality and

aesthetics. Id. In arguing that there are only two options for the NSBLD, repair or replace, Mr.

Carl has most recently stated that, “[b]y now it should be clear, replacing the failing dam is the

option that we need to move forward with diligently.” Ex. 13, Frank Carl, Opinion: 2 Options for

the New Savannah Bluff Lock & Dam.




                                           Page 18 of 21
    1:19-cv-03132-RMG          Date Filed 03/06/20      Entry Number 47        Page 19 of 21




       Further, the current Riverkeeper, Tonya Bonitatibus, has gone so far as to state that the

people opposed to removal of the NSBLD are doing “a good job of promoting hysteria.” Ex. 14,

Bill Bengston, Future of lock and dam remains murky, North Augusta Star, January 13, 2017. The

Riverkeeper has made it clear that it is not interested in protecting Augusta’s and North Augusta’s

riverfront development – one of the Plaintiffs’ key interests in this matter. As such, if allowed to

intervene, it should only be as a defendant.

       Like GPA, the Riverkeeper also has a significant interest in seeing that the SHEP inner

harbor dredging proceed without any delays, and prior to commencement of construction of the

fish passage as required by the Settlement Agreement and State permits. This is so based on the

fact that the Riverkeeper is part of the Savannah River Restoration Board, which is entitled to

approximately Twelve Million Five Hundred Thousand Dollars ($12,500,000) from GPA upon

completion of inner harbor dredging. Dkt.#1-8, § II.B.4. GPA only began making payments to the

designated escrow account at the initiation of inner harbor dredging, and the funds will not be

turned over to the Board until inner harbor dredging is complete. Id. While the Riverkeeper is only

one part of this board, it has a significantly larger stake in that it is the sponsor of the Corps’

Savannah River Below Augusta Ecosystem Restoration Project. Ex. 15, Approval of Review Plan

for the Savannah River Below Augusta Restore Ecosystem Study, Georgia. Further, the

Riverkeeper has solicited funds from several municipalities in Georgia to fund this project, in part

based on its promise that the settlement money will be available to fund its project after inner

harbor dredging is completed. Ex. 16, Georgia’s 2018 Clean Water Heroes; Ex. 17, Bonitatibus

May 29, 2018 letter; Ex. 18, Memorandum of Understanding between Columbia County, Evans,

Georgia and Savannah Riverkeeper, Augusta, Georgia; and Ex. 19, Memorandum of Agreement

between City of Savannah, Georgia and Savannah Riverkeeper, Augusta, Georgia. Given the



                                           Page 19 of 21
    1:19-cv-03132-RMG           Date Filed 03/06/20       Entry Number 47         Page 20 of 21




Riverkeeper’s substantial stake in the Savannah River Below Augusta project and the importance

of the expeditious completion of inner harbor dredging to this project, the Riverkeeper’s interests

lie with the Defendants in this matter.

       The Riverkeeper has worked alongside the Federal Defendants and GPA from the birth of

the WIIN Act throughout the Corps’ decision-making process for the NSBLD Project, it has

adopted the Corps’ interpretation of the WIIN Act, and it has an interest in seeing that inner harbor

dredging is completed as fast as possible, regardless of the impacts on the communities and

individuals it supposedly represents. It is clear that the Riverkeeper’s interests in this case, however

minimal, are more closely aligned to the Defendants’ interests. As such, should this Court be

inclined to permit its intervention in this matter, South Carolina respectfully requests that the Court

designate the Riverkeeper as a defendant.

                                          CONCLUSION

       For the foregoing reasons, South Carolina respectfully requests that the Court deny the

Riverkeeper’s Motion to Intervene. Further, if this Court is inclined to allow intervention, South

Carolina respectfully requests that it be required to intervene as a defendant.

                                 [SIGNATURE PAGE FOLLOWS]




                                            Page 20 of 21
    1:19-cv-03132-RMG      Date Filed 03/06/20   Entry Number 47      Page 21 of 21




                                       Respectfully submitted,

                                       Alan Wilson, Fed. Bar No. 10457
                                       Robert D. Cook, Fed. Bar No. 285
                                       T. Parkin Hunter, Fed. Bar No. 2018
                                       ATTORNEY GENERAL FOR
                                       THE STATE OF SOUTH CAROLINA
                                       Post Office Box 11549
                                       Columbia, South Carolina 29211-1549
                                       agwilson@scag.gov
                                       agrcook@scag.gov
                                       phunter@scag.gov
                                       (803) 734-3970

                                       s/Chad N. Johnston
                                       Randolph R. Lowell, Fed. Bar No. 9203
                                       Chad N. Johnston, Fed. Bar No. 10813
                                       WILLOUGHBY & HOEFER, PA
                                       133 River Landing Drive, Suite 200
                                       Charleston, South Carolina 29492
                                       rlowell@willoughbyhoefer.com
                                       cjohnston@willoughbyhoefer.com
                                       (843) 619-4426

                                       Attorneys for the State of South Carolina, Savannah
                                       River Maritime Commission, and South Carolina
                                       Department of Health and Environmental Control

                                       Stephen P. Hightower, Fed. Bar No. 9591
                                       SOUTH CAROLINA DEPARTMENT OF
                                       HEALTH AND ENVIRONMENTAL
                                       CONTROL
                                       2600 Bull Street
                                       Columbia, South Carolina 29201
                                       hightosp@dhec.sc.gov
                                       (803) 898-3350

                                       Attorney for South Carolina Department of Health
                                       and Environmental Control

March 6, 2020
Columbia, South Carolina




                                     Page 21 of 21
